Name: Council Regulation (EEC) No 1856/89 of 20 June 1989 amending Regulation (EEC) No 3667/83 relating to the continuing of the import of New Zealand butter into the United Kingdom on special terms
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 181 / 128 . 6 . 89 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1856/89 of 20 June 1989 amending Regulation (EEC) No 3667/83 relating to the continuing of the import of New Zealand butter into the United Kingdom on special terms The quantities which may be imported shall be as follows :  83 000 tonnes in 1984,  81 000 tonnes in 1985,  79 000 tonnes in 1986,  76 500 tonnes in 1987,  74 500 tonnes in 1988 ,  43 458 tonnes for the period 1 January to 31 July 1989'. 2. Article 2(3) is replaced by the following : '3 . Before 31 July 1989 the Council , acting unanimously on a proposal from the Commission , shall take a decision on the maintenance of exceptional arrangements '. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the 1972 Act of Accession, and in particular Article 5 (2) of Protocol 18 thereto, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3667/83 ('), as last amended by Regulation (EEC) No 1497/89 (2), gave the United Kingdom temporary authorization to import a quantity of New Zealand butter on special terms during the period from 1 January 1984 to 31 December 1988 ; Whereas the Council was unable to agree in good time on new import arrangements for a longer term ; whereas, in order to prevent an interruption of the imports, a further temporary authorization was granted for the period from 1 January to 30 June 1989 ; Whereas for the same reasons it is appropriate to extend the temporary authorization up to 31 July 1989, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3667/83 is hereby amended as follows : 1 . Article 2(1 ) is replaced by the following : ' 1 . These arrangements shall apply during the period 1 January 1984 to 31 July 1989 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 20 June 1989 . For the Council The President C. ROMERO HERRERA (') OJ No L 366, 28 . 12. 1983, p . 16. (2) OJ No L 148 , 1 . 6 . 1989, p. 5 .